Title: Editorial Note: Jefferson, the Aurora, and Delamotte’s Letter from France
From: 
To: 


            Jefferson, the Aurora, and Delamotte’s Letter from FranceEditorial Note
            When the Philadelphia Aurora of 3 Apr. 1798 printed a translation of “a letter from a well informed merchant in France to his friend in this city,” the newspaper gave no hint that the “friend” was Jefferson, or that the “merchant” was the U. S. vice-consul at Le Havre, F. C. A. Delamotte. The date of the letter had also been  altered, from 23 Jan. to 1 Feb. 1798. Jefferson himself did not advertise his role in making the letter available for publication. To Madison on 5 Apr. he called attention to a letter that he had furnished for Bache’s newspaper, mistakenly referring to its publication “yesterday.” However, to Edmund Pendleton on 2 Apr. and to Monroe on 5 Apr. he made only vague reference to “letters from France,” pointing neither to his role as recipient nor to the publication of the letter from Delamotte. In using the plural form, “letters,” he may have meant correspondence addressed to others as well as to himself: the letters that Jefferson received from France on 30 Mch. 1798 in addition to Delamotte’s were those written by Charles Louis Clérisseau on 23 May and William Short on 27 Dec. 1797, and neither of those seems to have introduced anything fresh on the subject of relations between the United States and France. They and Delamotte’s of 23 Jan. were the only letters that Jefferson received from France during late March and early April 1798.
            In both its timing and its content, Delamotte’s communication must have seemed propitious for Jefferson and his political allies. Early in the document Delamotte unequivocally announced that the United States was mistaken (“vous vous trompés”) to think that France was about to declare war. That was not to say, however, that careful attention was not required to repair the effects of American “disdain” toward a nation that seemed to be on the verge of global dominance. Perhaps no message could be better suited, at the moment of its arrival, to cool war fever and stimulate thought about relations with France. Any felicitous effect the letter might have had, however, evaporated within days of its publication as details of the U.S. envoys’ dispatches on the XYZ affair became public.
            There is no evidence that Jefferson made the translation that appeared in the Aurora. Bache was certainly fluent in French, although it is unclear when he resumed active direction of the newspaper from James Callender, who edited it during Bache’s absence in March (Durey, Callender, 106–7). The published translation omitted the opening and closing paragraphs of the original letter and other passages identified in notes to Document I. Delamotte evidently enclosed a newspaper, which has not been found but may have been one of the “Latest Paris Papers” from which the editors of the Aurora translated items for inclusion in their columns during the first days of April. Despite Delamotte’s comment that Jefferson should be apprised of the situation in France “le plus fréquemment possible,” SJL records no further correspondence between them until 1800.
          